         Case 1:20-cv-11548-NMG Document 16 Filed 09/15/20 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                                   )
                                                            )
                    Plaintiff,                              )
                                                            )
               v.                                           )     Civil Action No. 20-11548
                                                            )
TEVA PHARMACEUTICALS USA, INC., and                         )
TEVA NEUROSCIENCE, INC.,                                    )
                                                            )
                    Defendants.                             )



                            DEFENDANTS’ MOTION FOR
                    REASSIGNMENT PURSUANT TO LOCAL RULE 40.1

       Defendants Teva Pharmaceuticals USA, Inc. and Teva Neuroscience, Inc. (collectively,

“Teva”), by and through their undersigned counsel, respectfully move pursuant to Local Rules

40.1(g) and (i) for the above-captioned matter to be transferred for reassignment as related to an

earlier filed action, United States v. Regeneron Pharmaceuticals, Inc., No. 1:20-cv-11217

(Saylor, C.J), which involves a common party, Plaintiff United States of America, the same

claims and defenses under the False Claims Act and Anti-Kickback Statute, and substantially

similar factual and legal issues relating to patient assistance charitable contributions. In support

of this Motion, Teva states as follows:

                                           Background

       1.      Within the span of just two months, the United States filed two complaints in this

District against two pharmaceutical manufacturers alleging that they each caused the submission

of false Medicare claims in violation of the False Claims Act, 31 U.S.C §§ 3729-33 (“FCA”),

and various other laws, by knowingly paying third-party charitable foundations to cover

Medicare co-pays purportedly in violation of the Federal Anti-Kickback Statute, 42 U.S.C.
         Case 1:20-cv-11548-NMG Document 16 Filed 09/15/20 Page 2 of 8



§ 1320a-7b(b) (“AKS”). See United States v. Regeneron Pharmaceuticals, Inc., No. 1:20-cv-

11217, Compl. ¶¶ 91, 98; United States v. Teva Pharmaceuticals USA, Inc. et al, No. 1:20-cv-

11578, Compl. ¶¶ 1-6.


       2.      The United States’ first-filed complaint against Regeneron Pharmaceuticals, Inc.

(“Regeneron”) was filed on June 24, 2020 (“Regeneron Compl.”).


       3.      The United States’ complaint against Teva was filed on August 18, 2020 (“Teva

Compl.”).


       4.      Plaintiff in both cases is the “United States, acting through the Department of

Health and Human Services (‘HHS’), [which] administers the Health Insurance Program for the

Aged and Disabled established by Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395, et

seq. (Medicare).” Regeneron Compl. ¶ 9; Teva Compl. ¶ 9.


       5.      Despite significant overlap in the United States’ general factual allegations and

legal claims and theories, the United States did not mark the cases as related. Regeneron was

randomly assigned to the Honorable F. Dennis Saylor, IV and is currently pending before him.

Regeneron Dkt. 6 (Electronic Notice of Reassignment). Teva’s case was randomly assigned to

the Honorable Nathanial M. Gorton on August 18, 2020. Teva Dkt. 4 (Electronic Notice of Case

Assignment).


       6.      The United States has represented to undersigned counsel that it will oppose this

motion for reassignment.




                                               -2-
          Case 1:20-cv-11548-NMG Document 16 Filed 09/15/20 Page 3 of 8



                     The United States’ Overlapping Factual Allegations


        7.     Although the specific factual allegations, including the witness and drug-related

allegations differ, the United States’ allegations in the Regeneron and Teva complaints contain

substantially the same general factual allegations.


        8.     Both the Regeneron and the Teva complaints allege that Regeneron and Teva used

third-party foundations as conduits to subsidize Medicare patients’ co-pays for the companies’

respective medications and cover Medicare patients’ co-pays for those medications. See ,e.g.,

Regeneron Compl. ¶ 5; Teva Compl. ¶ 6.


        9.     The United States alleges that Regeneron used the Chronic Disease Fund (“CDF”)

to subsidize co-pays of Regeneron’s medication, Eylea, for the treatment of wet age-related

macular degeneration (“wet AMD”). Regeneron Compl. ¶ 5.


        10.    The United States alleges that Teva used the CDF and The Assistance Fund

(“TAF”) to subsidize co-pays of Teva’s medication, Copaxone, for the treatment of multiple

sclerosis (“MS”). Teva Compl. ¶ 6.


        11.    The United States alleges in both cases that Regeneron and Teva used the third-

party foundations not as charities, but as “pass through vehicles.” Regeneron Compl. ¶ 5

(“Regeneron’s payments to CDF were not charity …”); id. ¶ 71 (“Regeneron knew that it should

not use CDF as a pass-through vehicle …”); Teva Compl. ¶ 6 (“[B]oth CDF and TAF functioned

not as charities for MS patients, but as pass-through vehicles for money from Teva to Copaxone

patients.”).




                                                -3-
           Case 1:20-cv-11548-NMG Document 16 Filed 09/15/20 Page 4 of 8



                                         The Legal Claims


          12.   The United States alleges three counts against Regeneron: Count I is for alleged

presentation of false claims in violation of the FCA, 31 U.S.C. § 3729(a)(1)(A); Count II is for

alleged false records material to a false or fraudulent claim in violation of the FCA, 31 U.S.C.

§ 3729(a)(1)(B); Count III is for Unjust Enrichment. Regeneron Compl. ¶¶ 102-112.. In

Regeneron, the United States seeks treble damages and civil penalties under the FCA, and

damages, interests, costs and expenses for unjust enrichment. Regeneron Compl. Prayer for

Relief.


          13.   The United States alleges the same three counts against Teva, with one additional

count for alleged conspiracy to violate the FCA. Teva Compl. ¶¶ 121-136. The United States

seeks the same relief against Teva as it does against Regeneron. Teva Compl. Prayer for Relief.


                     Procedural Posture of the Regeneron and Teva Cases

          14.   Regeneron filed a Motion to Dismiss on August 24, 2020, which remains

pending. Regeneron Dkt. 20, 21.


          15.   Teva’s deadline for responding to the United States’ complaint is October 19,

2020.


                         The United States’ Cases Against Regeneron
                and Teva are “Related” within the Meaning of Local Rule 40.1(g)

          16.   Local Rule 40.1(g)(3) states that “[t]he clerk shall assign related cases to the same

district judge,” and that cases are related when “some or all of the parties are the same and if […]

the cases involve the same or similar claims or defenses […] or the cases involve substantially

the same questions of fact and law.”


                                                 -4-
         Case 1:20-cv-11548-NMG Document 16 Filed 09/15/20 Page 5 of 8



       17.     The United States’ case against Teva and its case against Regeneron are “related”

within the meaning of Local Rule 41.1(g)(3) because they involve overlapping parties, the same

claims and defenses, and substantially the same questions of fact and law:


               (a)    Plaintiff is the same in both cases, the United States acting through HHS;


               (b)    The core allegations and issues of law are substantially the same, as the

United States alleges in each case that Regeneron and Teva, respectively, violated the FCA and

AKS by engaging in substantially similar conduct—paying a third-party charitable foundation to

cover Medicare co-pays so each defendant could purportedly increase the price of its medicine

and otherwise increase and/or maintain sales to Medicare patients;


               (c)    One of the charitable foundations at issue is the same, CDF;


               (d)    The legal framework of Medicare, FCA and AKS are the same;


               (e)    The alleged counts are substantially the same; and


               (f)    The requested relief is the same.


       18.     Indeed, the complaints in the two matters contain, at times, the same verbatim

allegations and explanations of the statutory framework. Compare Regeneron Compl. ¶¶ 9, 11,

12, 17-27, 74, 93-96, 102-111 with Teva Compl. ¶¶ 9, 14, 15, 36-46, 67, 103-106, 121-28, 133-

136.


       19.     Although Teva continues to evaluate its options for responding to the United

States’ complaint, Teva anticipates that any Motion to Dismiss it may file will likely raise many

of the same legal arguments set forth in Regeneron’s Motion to Dismiss. Thus, any ruling on



                                               -5-
          Case 1:20-cv-11548-NMG Document 16 Filed 09/15/20 Page 6 of 8



Regeneron’s pending Motion to Dismiss may inform a later ruling on those same issues (if the

motions are not addressed at the same time by the same judge). Moreover, if the Regeneron and

Teva cases do not proceed before the same judge, there is a greater possibility of inconsistent

results and inter-district splits on important legal issues.


        20.     The United States did not identify its case against Teva as related to its earlier-

filed case against Regeneron.


        21.     Nevertheless, a defendant may file a motion for reassignment pursuant to Local

Rule 40.1(i). See, e.g., Lotus Dev. Corp. v. Borland Int’l, Inc., 140 F.3d 70, 72 n.2 (1st Cir.

1998) (noting procedure).


        22.     Local Rule 40.1(i) states that a case may be reassigned “[i]n the interest of justice

or to further the efficient performance of the business of the court[.]”


        23.     Because of the substantial similarities between the Regeneron and Teva cases, it

would be both in the interest of justice and further judicial economy to assign these related cases

to the same judge. Doing so would avoid duplication of judicial resources, reduce inconsistent

results, and facilitate coordination among the parties.


        24.     In light of the foregoing, Teva’s respectfully requests that the above-captioned

matter be reassigned to the Honorable F. Dennis Saylor, IV, who is presiding over the earlier-

filed Regeneron action.




                                                  -6-
         Case 1:20-cv-11548-NMG Document 16 Filed 09/15/20 Page 7 of 8



       WHEREFORE, Teva respectfully requests that this Court enter an Order marking this

case as “related” to United States v. Regeneron Pharmaceuticals, Inc., No. 1:20-cv-11217 within

the meaning of Local Rule 40.1(i) and returning the case to the Clerk of Court for reassignment.



Dated: September 15, 2020               Respectfully Submitted,


                                        /s/ Emily Renshaw
                                        Emily Renshaw
                                        Morgan, Lewis & Bockius LLP
                                        One Federal Street
                                        Boston, MA 02110-1726
                                        Tel: 1.617.951.8000
                                        emily.renshaw@morganlewis.com

                                        Eric Sitarchuk (pro hac vice pending)
                                        Alison Tanchyk (pro hac vice pending)
                                        Rebecca J. Hillyer (pro hac vice pending)
                                        William T. McEnroe (pro hac vice pending)
                                        Morgan, Lewis & Bockius LLP
                                        1701 Market Street
                                        Philadelphia, PA 19103-2921
                                        Tel: 215.963.5000
                                        eric.sitarchuk@morganlewis.com
                                        alison tanchyk@morganlewis.com
                                        rebecca.hillyer@morganlewis.com
                                        william.mcenroe@morganlewis.com




                                              -7-
           Case 1:20-cv-11548-NMG Document 16 Filed 09/15/20 Page 8 of 8



                           LOCAL RULE 7.1(A)(2) CERTIFICATION
                             AND CERTIFICATE OF SERVICE
          I, Emily Renshaw, hereby certify that counsel for Defendants conferred with

opposing counsel in an effort to resolve or narrow the issues presented in this motion prior to

filing.

          I further certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on September 15,

2020.



                                                                 /s/ Emily Renshaw
                                                                 Emily Renshaw




                                                  -8-
